Title: John Adams and Abigail Adams to Thomas Boylston Adams, 26 April 1795
From: Adams, John,Adams, Abigail
To: Adams, Thomas Boylston


          
            
              My Dear Thomas
              Quincy April 26. 1795
            
            Your kind Letters of Nov. 2. and Decr 20 are before me. You will Soon learn the meaning of the Word Ennui, among others in the French Language, which have no parallel Expression in English. I Suffered more from this Dæmon in Europe than I can express; more for what I know than from all the other Pains of my whole Life. had I not found in Books a relief from it, I should have perished under it.
            
            Your Brother as well as Yourself, in your purchases of Books, will I hope be more judicious and OEconomical than I was.— Purchase none but the best— I purchased every Thing with too little discrimination.
            The French Language will soon be yours— You cannot avoid it in that Country. I wish however you could have learned to Speak it in Paris, where it is Spoken with greater Accuracy and Elegance. Indeed it is probable by this time there are at the Hague So many Officers and other Gentlemen from France, who Speak their Language in Perfection, that you may learn it there as well as any where.
            I am glad to find you attentive to your health. My daily Practice was to Cross the Barrier beyond The Maison [du] Bois with my Walking stick every day. If every night when you [. . . .] to rest you can recollect that you have performed this Ceremony in the Course of the day, your Conscience may serenely say that you have not entirely failed of your duty to yourself for that day.— Walk before dinner from 12 to 2.
            My Curiosity is quite awake to see the new Dutch Constitution. But I fear Franklinianism and Turgotism will prevail there and if they should they will do more Mischief, than Mammonism and Devilism of every other Species I think. Indeed I have named it wrong.— It is Nedhamism and I think it has been found in Practice the most detestable form of Government, for the time it lasts, which God Almighty in his Anger ever permitted to chastise Mankind for their Sins.
            I hope there will not appear in Holland a Spirit of Intollerance in political Discussions— If there should, Chance and Passion will give them their Government— if there should not Reason may have a share in its Composition.
            I long to hear of Peace in France that the Learning Ingenuity, Sagacity and sensibility of that Nation may have time to exert themselves in the formation of a Constitution for themselves.
            I am my dear Child your / affectionate Father
            
              John Adams
            
          
          
            
              Dear Thomas
            
            I wrote you at the same time I did your Brother and have only now to add, that all the fine Girls in Phyladelphia are marrying off Hitty Morris is married to a mr Marshall of virginia miss Anthony to a mr Polock of N york, and miss Wescot to—to Nobody that I hear of I find you were Susceptable in England. miss Copley was a fine Girl when I was there. You must take care & not get fascinated. be

carefull of your Health. the Air of Holland is as liable to Agues & Rehumatism as Penssylvania
            adieu ever your affectionate / Mother
            
              A Adams
            
          
        